     8:19-cv-00561-JFB Doc # 24 Filed: 11/17/20 Page 1 of 1 - Page ID # 1091




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

WILLIAM H. CARLSON,

                      Plaintiff,                                 8:19CV561

        vs.
                                                                JUDGMENT
ANDREW M. SAUL, Commissioner of
Social Security;

                      Defendant.


       Pursuant to the Memorandum and Order entered on this date, judgment is entered

in favor of the plaintiff and against the defendant.



       Dated this 17th day of November, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
